

EXHIBIT 10.1
AMENDED AND RESTATED EMPLOYMENT AND
NON-COMPETITION AGREEMENT
This Amended and Restated Employment and Non‑competition Agreement (this
“Amended Agreement”) is made and entered into by and between Anthony M.
Stollings (“Employee") and First Financial Bank (the "Company"), effective as of
the Closing date of the Merger of MainSource Financial Group, Inc. (“MSFG”) with
and into First Financial Bancorp., the parent organization of the Company
(“FFBC”), pursuant to the Agreement and Plan of Merger between MSFG and FFBC
dated July 25, 2017 (the "Effective Date")..
WHEREAS, the Company and Employee (each, the “Party,” and together, the
“Parties” with respect to this Amended Agreement) were parties to an employment
offer letter dated on or about December 13, 2006 regarding eligibility under the
Key Management Severance Plan and any amendments thereto (the “Offer Letter”);
and
WHEREAS, the Parties terminated the Offer Letter and entered into a Employment
and Non-Competition Agreement dated November 13, 2013 (the “Prior Agreement”);
and
WHEREAS, should the merger of MSFG with and into FFBC (the “Merger”) as
described in the Agreement and Plan of Merger between the parties dated July 25,
2017 be successfully completed, the Company and Employee desire to continue
Employee’s employment following such successful Merger pursuant to the terms and
conditions provided herein as an amendment to and restatement of the Prior
Agreement.
NOW, THEREFORE, the Parties hereby agree as follows:
§ 1.
Employment. The Company hereby agrees to continue to employ Employee, and
Employee hereby agrees to continue his employment with the Company, upon the
terms and subject to the conditions described in this Amended Agreement.

§ 2.
Term. This Amended Agreement is expressly conditioned upon the successful
completion of the Merger. Provided such condition is satisfied, the Initial Term
of this Amended Agreement will begin on the day immediately following
consummation of the Merger and shall continue until April 30, 2019 (the “Initial
Term”), unless sooner terminated pursuant to § 6 of this Amended Agreement. The
term of this Amended Agreement shall renew automatically for successive one-year
periods after the Initial Term (the “Renewal Terms”), unless and until
terminated by either the Company or Employee at the end of the Initial Term or
any Renewal Term, as applicable, upon not less than ninety (90) days’ prior
written notice given by either Party prior to the end of the Initial Term or any
Renewal Term, as applicable (it being understood that non-renewal of this
Amended Agreement shall not result in a termination of employment unless the
Party providing such notice of non-renewal also specifies in such notice that
Employee’s employment shall terminate at the expiration of the then-current
term). The Initial Term and all Renewal Terms, if any, shall constitute the
“Term,” unless sooner terminated pursuant to § 6 of this Amended Agreement.
Notwithstanding the foregoing, in the event of the consummation of a “Change in
Control” of the Company (as defined below), the Term shall be the two-year
period following the consummation of such Change in Control.

§ 1.
Services. During the Term, Employee shall be employed as the Chief Banking
Officer of the Company or in a position that is comparable to such position in
responsibility for which Employee is suited by education and background. During
the Term, Employee shall report directly to the Chief Executive Officer of the
Company or to such other person as may be designated by the Chief Executive
Officer from time to time (the “Reporting Person”) and



    



--------------------------------------------------------------------------------




shall perform such services and be responsible for such activities consistent
with Employee’s then-current position with the Company as may be reasonably
assigned to him from time to time by the Reporting Person or the Board of
Directors of the Company (the “Board”) or a duly authorized Board committee,
subject to the business policies and operating programs, budgets, procedures,
and directions established from time to time by the Company (the “Services”).
Employee shall devote his best efforts and full business and professional time,
attention, energy, loyalty, and skill to rendering the Services, seeing to the
business affairs of the Company, and advancing the Company’s interests.
§ 2.
Compensation.

(A)    Base Compensation. As compensation for his Services during the Term, the
Company shall pay Employee a base salary at the annual rate of $415,000 (the
“Base Salary”), payable in accordance with the Company’s general policies and
procedures for payment of salaries to its executive officers as in effect from
time to time. Employee’s performance shall be reviewed by the Reporting Person
not less often than annually for the purpose of evaluating potential increases
in the Base Salary for recommendation to and approval by the Board or the
Compensation Committee of the Board (the “Compensation Committee”), but the
Company shall not be obligated to make any such increases.
(B)    Short‑Term Bonus. With respect to each fiscal year of the Company ending
during the Term (including with respect to the fiscal year that includes the
Effective Date), Employee shall be eligible to participate in the Company’s
Annual Short-Term Bonus Plan or such other short‑term bonus compensation plan
established by the Board or a Board committee as in effect from time to time
(the “Bonus Plan”). For purposes of the Bonus Plan, Employee’s target annual
bonus opportunity shall be equal to fifty percent (50%) of the Employee’s annual
rate of Base Salary as in effect at the start of the fiscal year of the Company
to which the short-term bonus award relates (the “Target Bonus Amount”), with
the actual amount and terms and conditions of any such short‑term bonus award to
be determined by the Compensation Committee consistent with and subject to the
terms of the Bonus Plan; provided, however, that, other than with respect to the
Target Bonus Amount, the terms of the Bonus Plan applicable to Employee shall be
comparable in all material respects to the terms applicable to the Company’s
executive officers generally. The bonus, if any, for each fiscal year shall be
paid to Employee by no later than the fifteenth (15th) day of the third (3rd)
month following the end of such fiscal year, unless the Company or Employee, as
applicable, shall elect to defer the receipt of such bonus pursuant to an
arrangement that meets the requirements of Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”).
(C)    Long‑Term Incentive Award Opportunity. With respect to each fiscal year
of the Company during the Term, Employee shall be eligible to be awarded a
long‑term incentive award (“LTI Award”), with a target award opportunity having
a value (based on the grant date value of any such LTI Award, as determined in
accordance with the Company’s standard valuation methodology and procedures for
equity and equity‑based awards as applied consistently with respect to other
executive officers of the Company) equal to fifty percent (50%) of the Base
Salary. The actual amount and terms and conditions of any such LTI Award shall
be determined by the Compensation Committee consistent with and subject to the
terms of the applicable long‑term incentive plan of the Company as in effect
from time to time.
(D)    Employee Benefits. During the Term, Employee shall be eligible to
participate in the Company’s retirement plans, including any supplemental
pension plan, as in effect from time to time, and welfare benefits and other
group employee benefits, such as paid-time-off (or similar benefit), group
disability and health, life, and accident insurance and similar indirect
compensation programs, which may from time to time be offered generally to the
Company’s executive officers, subject in each case to the terms and conditions
of the applicable retirement


2

--------------------------------------------------------------------------------




plan, welfare plan, or other benefit program and subject to the Company’s right
to terminate, amend or modify such plans or programs in its sole discretion in
accordance with their terms.
§ 3.
Confidentiality; Non‑competition; Non‑solicitation; Non-disparagement.

(A)    Non-disclosure of Confidential Information..
(1)    During Employee's employment with the Company or any Affiliated Company
and after the termination of such employment for any reason, Employee shall not,
without the prior written consent of the General Counsel of the Company (or such
person's designee) or as may be otherwise required by law or legal process,
communicate or divulge any Confidential Information to any person or entity
other than the Company or an Affiliated Company, their employees, and those
designated by the Company or an Affiliated Company, or use any Confidential
Information except for the benefit of the Company or an Affiliated Company. Upon
service to Employee of any subpoena, court order or other legal process
requiring Employee to disclose Confidential Information, Employee shall
immediately provide written notice to Company of such service and the content of
any Confidential Information to be disclosed.
(2)    Immediately upon the termination of Employee's employment with the
Company or an Affiliated Company for any reason, Employee shall return to the
Company or the applicable Affiliated Company all Confidential Information in
Employee's possession, including but not limited to any and all copies,
reproductions, notes, or extracts of Confidential Information in paper or
electronic form.
(B)    Non‑competition. During the Term and during the first six (6) months of
the Restricted Period (as defined below), other than following a termination by
the Company for Cause (as defined below) in which case this § 5(B) shall be
inapplicable, Employee shall not, directly or indirectly, whether individually
or as a shareholder or other owner, partner, member, director, officer,
employee, independent contractor, creditor or agent of any person (other than
for the Company), enter into, engage in, or promote or assist (financially or
otherwise), directly or indirectly, any business which provides any commercial
banking, savings banking, mortgage lending, or any similar lending or banking
services (the “Restricted Services”) anywhere in the geographic area consisting
of any county in which any of the Affiliated Companies operate banking offices
at any time during the Term (the “Restricted Territory”). Notwithstanding the
foregoing, ownership, for personal investment purposes only, of 1% or less of
the outstanding capital stock of a publicly traded corporation shall not
constitute a violation hereof.
(C)    Non‑solicitation of Clients. During the Term and during the Restricted
Period, Employee shall not, directly or indirectly, whether individually or as a
shareholder or other owner, partner, member, director, officer, employee,
independent contractor, creditor or agent of any person (other than for the
Company or any Affiliated Companies):
(1)    Solicit or attempt in any manner to persuade any Client of any Affiliated
Company to cease to do business, to refrain from doing business or to reduce the
amount of business which any Client has customarily done or contemplates doing
with any of the Affiliated Companies; or
(2)    Interfere with or damage (or attempt to interfere with or damage) any
relationship between an Affiliated Company and any Client.
(D)    Non‑solicitation of Employees; No Hire. During the Term and during the
Restricted Period, Employee shall not, directly or indirectly, whether
individually or as a


3

--------------------------------------------------------------------------------




shareholder or other owner, partner, member, director, officer, employee,
independent contractor, creditor or agent of any person (other than for any
Affiliated Company):
(1)    Solicit any employee, officer, director, agent or independent contractor
of any Affiliated Company to terminate his or her relationship with, or
otherwise refrain from rendering services to, any Affiliated Company, or
otherwise interfere or attempt to interfere in any way with any Affiliated
Company’s relationship with any of its employees, officers, directors, agents or
independent contractors; or
(2)    Hire, attempt to hire, employ or engage any person who, at any time
within the two‑year period immediately preceding such hire, or attempt to hire,
employment or engagement, was an employee, officer or director of any Affiliated
Company.
(E)    Non‑disparagement. Employee shall not, directly or indirectly, at any
time (whether during the Term or thereafter), make any public statement (oral or
written), or take any other action, that is disparaging to any Affiliated
Company. The provisions of this § 5(E) shall not preclude Employee from making
truthful statements to correct any false statements made by any Affiliated
Company or any person acting on behalf thereof about Employee or prohibit
Employee from reporting possible violations of federal law or regulations,
including any possible securities laws violations, to any governmental agency or
entity, including but not limited to the U.S. Department of Justice or the U.S.
Securities and Exchange Commission, or from participating in any investigation
by such governmental agency or entity.
(F)    Defined Terms. For purposes of this Amended Agreement, the following
terms shall have the meaning set forth below:
(1)    “Affiliated Companies” shall mean the Company, all of its direct or
indirect subsidiaries, and any other entities controlled by, controlling, or
under common control with the Company, including any successors thereof, except
that, following the consummation of a Change in Control, for purposes of §§ 5(B)
and 5(C), Affiliated Companies shall be limited to the Company and it
subsidiaries as of immediately prior to the consummation of such Change in
Control.
(2)    “Change in Control” has the meaning given such term in the 2012 Amended
and Restated Stock Plan (or a successor plan thereto) as in effect on the
Effective Date..
(3)    “Client” shall mean the customers or clients of the Company or any
Affiliated Company and shall include any and all individuals, organizations, or
business entities that: (a) were actual customers or clients of the Company or
any Affiliated Company during Employee’s employment by the Company or any
Affiliated Company, or which were prospective customers of the Company or any
Affiliated Company during Employee’s employment; and (b) with which or whom
Employee had contact or about whom Employee obtained Confidential Information
during the Term from the Company or any Affiliated Company. For purposes of this
definition, an individual, organization, or business entity is a “prospective”
client or customer of the Company or any Affiliated Company if the Employee or
any other the Company or any Affiliated Company employee, officer or manager
took steps to obtain or secure the business of the individual, organization, or
business entity.
(4)    “Confidential Information” shall mean all trade secrets, proprietary
data, and other confidential information of or relating to any Affiliated
Company, including without limitation financial information, information
relating to business operations,


4

--------------------------------------------------------------------------------




services, promotional practices, and relationships with customers, suppliers,
employees, independent contractors, or other parties, and any information which
any Affiliated Company is obligated to treat as confidential pursuant to any
course of dealing or any agreement to which it is a party or otherwise bound,
provided that Confidential Information shall not include information that is or
becomes available to the general public and did not become so available through
any breach of this Amended Agreement by Employee or Employee’s breach of a duty
owed to the Company.
(5)    “Restricted Period” shall mean the two (2) - year period following
Employee’s termination of employment with the Company or any Affiliated Company
(whether pursuant to this Amended Agreement or otherwise) for any reason.
(6)    “Solicit” shall mean any direct or indirect communication of any kind
whatsoever, regardless of by whom initiated, inviting, advising, persuading,
encouraging or requesting any person or entity, in any manner, to take or
refrain from taking any action; provided, however, that the term “Solicit” shall
not include general advertisements by an entity with which Employee is
associated or other communications in any media not targeted specifically at any
specific individual described in § 5(C) or 5(D).
(G)    Enforcement; Remedies; Blue Pencil. Employee acknowledges that: (1) the
various covenants, restrictions, and obligations set forth in this § 5 are
separate and independent obligations, and may be enforced separately or in any
combination; (2) the provisions of this § 5 are fundamental and essential for
the protection of the Company’s and the Affiliated Companies’ legitimate
business and proprietary interests, and the Affiliated Companies (other than the
Company) are intended third-party beneficiaries of such provisions; (3) such
provisions are reasonable and appropriate in all respects and impose no undue
hardship on Employee; and (4) in the event of any violation by Employee of any
of such provisions, the Company and, if applicable, the Affiliated Companies,
will suffer irreparable harm and their remedies at law may be inadequate. In the
event of any violation or attempted violation of any provision of this § 5 by
Employee, the Company and the Affiliated Companies, or any of them, as the case
may be, shall be entitled to a temporary restraining order, temporary and
permanent injunctions, specific performance, and other equitable relief, without
any showing of irreparable harm or damage or the posting of any bond, in
addition to any other rights or remedies that may then be available to them,
including, without limitation, money damages and the cessation of the payment or
provision of the severance payments and benefits as contemplated under § 7(D).
If any of the covenants set forth in this § 5 is finally held to be invalid,
illegal or unenforceable (whether in whole or in part), such covenant shall be
deemed modified to the extent, but only to the extent, of such invalidity,
illegality or unenforceability, and the remaining such covenants shall not be
affected thereby.
§ 4.
Termination.

(A)    Employee’s employment with the Company and the Term of this Amended
Agreement:
(1)    shall terminate automatically upon the death of Employee;
(2)    may be terminated by Employee other than for Good Reason (as defined
below) upon not less than ninety (90) days’ prior written notice given to the
Company;
(3)    may be terminated by the Company without Cause upon written notice to
Employee at any time, which termination shall be effective immediately or as of
such later date as specified in such notice (not to exceed thirty (30) days
without Employee’s consent);


5

--------------------------------------------------------------------------------




(4)    may be terminated by Employee at any time for Good Reason upon not less
than thirty (30) days’ prior written notice to the Company; or
(5)    may be terminated by the Company immediately upon notice to Employee at
any time (a) for Cause or (b) if Employee is then under a Long‑Term Disability
(as defined below).
(B)    For purposes of this Amended Agreement:
(1)    “Cause” shall mean any one or more of the following:
(a)    (i) an indictment of Employee, or plea of guilty or plea of nolo
contendere by Employee, to a charge of an act constituting a felony under the
federal laws of the United States, the laws of any state, or any other
applicable law, (ii) fraud, embezzlement, or misappropriation of assets, (iii)
willful misfeasance or dishonesty, or (iv) other actions or criminal conduct
which materially and adversely affects the business (including business
reputation) or financial condition of the Company;
(b)    the continued failure of Employee to (i) perform substantially Employee’s
duties with the Company (other than any such failures resulting from incapacity
due to physical or mental illness), (ii) observe all material obligations and
conditions to be performed and observed by Employee under this Amended
Agreement, or (iii) perform his duties in accordance, in all material respects,
with the policies and directions established from time to time by the Board or a
duly authorized Board committee (any such failure described in this subparagraph
(b), shall be a “Performance Failure”), and to correct such Performance Failure
within not more than fifteen (15) days following written notice from the Board
delivered to Employee, which notice specifically identifies the manner in which
the Board believes that Employee has not substantially performed; or
(c)    having corrected (or the Company having waived the correction of) a
Performance Failure, the occurrence of any subsequent Performance Failure
(whether of the same or different type or nature).
(2)    “Covered Employee” shall have the meaning provided in Code Section
162(m)(3) and related guidance.
(3)    “Long‑Term Disability” as determined in the sole discretion of the
Company, that Employee is unable to engage in any substantial gainful activity
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or which has lasted, or can be expected to last,
for a continuous period of not less than one (1) year.
(4)     “Good Reason” means Employee's termination of employment within ninety
(90) days following the expiration of any cure period (discussed below)
following the occurrence, without Employee's consent, of one or more of the
following:
(a)    A material reduction in Employee's base compensation (except where there
is a reduction applicable to all similarly situated executive officers
generally); provided, that a reduction of less than ten percent (10%) will not
be considered a material reduction in base compensation; or
(b)    A material breach by the Company of a material provision of this Amended
Agreement.


6

--------------------------------------------------------------------------------




Employee will not be considered to have resigned for Good Reason unless Employee
provides the Company with written notice of the existence of the applicable good
reason condition within sixty (60) days of the date the Employee believes the
condition first arose, specifically identifying the acts or omissions
constituting the grounds for Good Reason and a reasonable cure period of not
less than thirty (30) days following the date of such notice during which such
condition must not have been cured.
§ 5.
Severance.

(A)    Termination by the Company Other than for Cause or due to Employee’s
Death or Long‑Term Disability or by Employee for Good Reason. In the event that
(i) during the Term (or during the one-year period following the expiration of
the Term due to non-renewal of this Amended Agreement at the election of the
Company), the Company terminates Employee’s employment without Cause pursuant to
§ 6(A)(3) (for the avoidance of doubt, other than due to Employee’s death or
Long‑Term Disability, which shall be governed by § 7(B) below) or (ii) during
the Term, Employee terminates his employment for Good Reason pursuant to
§ 6(A)(4), and, within fifty (50) days following Employee’s date of termination,
Employee provides the Company with (and does not revoke such release prior to
the date specified therein) a separate, written release in substantially the
form provided by and acceptable to the Company (the “Release”), Employee shall
receive the following payments and benefits at the times specified below
(subject to § 12 of this Amended Agreement, including the Delay of Payment
provision in § 12(B)):
(1)    Employee’s accrued and unpaid Base Salary through the date of
termination, to the extent not theretofore paid (the “Accrued Obligations”),
which payments shall not be subject to the Release and shall be paid within
thirty (30) days of the date of termination;
(2)    “Termination Compensation” equal to two years of Employee’s Base Salary
(not taking into account any reduction in Base Salary that serves as the basis
for a termination for Good Reason), payable in equal installments (no less
frequently than monthly) over a 24-month period (the “Severance Period”)
(commencing with the first payroll period following the sixtieth (60th) day
after Employee’s date of termination of employment) in accordance with the
Company’s general policies and procedures for the payment of salaries to its
executive officers;
(3)    “Termination Short‑Term Bonus”
(a)    In the event Employee is a Covered Employee for the year of his or her
termination of employment or, as determined in the sole discretion of the
Company, would have been a Covered Employee for such year if he or she had
continued employment until the end of the year, then to the extent necessary to
ensure the deductibility of compensation otherwise payable to Employee under the
Company’s Bonus Plan, a lump sum payment equal to the lesser of (x) two and one
half (2.5) times the target bonus amount or (y) two (2) times the average of the
three most recent actual annual bonus awards paid (or payable) to Executive by
the Company (or, the average actual annual bonus payouts for such lesser number
of completed performance years for which Employee was eligible to receive an
annual bonus) under the Bonus Plan.
(b)    In the event subparagraph 3(a) does not apply, then in lieu of the amount
otherwise payable to Employee under subparagraph 3(a), a payment equal to two
(2) times the Target Bonus Amount.


7

--------------------------------------------------------------------------------




The Termination Short Term Bonus will be payable in a lump sum on the sixtieth
(60th) day following Employee’s date of termination (the Termination
Compensation and Termination Short‑Term Bonus, collectively, the “Severance
Benefits”).
(4)    During the one‑year period following the date of termination, Employee
shall be entitled to full executive outplacement assistance with an agency
selected by the Company with the fee paid by the Company in an amount not to
exceed five percent (5%) of Employee’s Base Salary;
(5)    If the Company’s severance plan of general applicability as in effect on
Employee’s date of termination provides for continued payment by the Company of
all or a portion of the cost of the premiums for continuation coverage under the
Company’s health care plan pursuant to Section 4980B of the Code (“COBRA
Coverage”) and if the Employee timely and properly elects such COBRA Coverage,
the Company shall pay on the Employee’s behalf the difference between the
monthly COBRA Coverage premium paid by the Employee for himself and his
dependents and the monthly premium amount paid by similarly situated active
executives for the same coverage. Such reimbursement shall be paid directly to
the COBRA Coverage administrator (if any) and shall be treated as a taxable
benefit to the Employee. The Employee shall be eligible to receive such
reimbursement until the earliest of: (i) the twelve-month anniversary of the
Employee’s termination of employment; (ii) the date the Employee is no longer
eligible to receive COBRA Coverage; and (iii) the date on which the Employee
otherwise becomes eligible to receive substantially similar coverage from
another employer. The Company reserves the right to modify or terminate the
COBRA Coverage benefit provided hereunder to the extent necessary to comply with
applicable law.
(6)    Any other benefits (other than benefits under any severance or
termination pay plan of the Company or any Affiliated Entity) that are otherwise
required to be provided to Employee or to which Employee is otherwise eligible
to receive through the date of termination under the terms of the applicable
Company plan shall be provided to Employee consistent with the terms of the
applicable Company plan (the “Other Benefits”). Such payments and benefits shall
not be subject to the Release.
(B)    Due to Employee’s Death or Long‑Term Disability, by the Company for Cause
or by Employee Other than for Good Reason. If, during the Term, Employee’s
employment is terminated by reason of his death or Long‑Term Disability, by the
Company for Cause or voluntarily by Employee for any reason other than for Good
Reason, the Company’s obligations to Employee shall be limited to the following
(1) the payment of the Accrued Obligations and (2) the timely payment or
provision of the Other Benefits. The Accrued Obligations shall be paid to
Employee or his estate or beneficiary in the event of his death, as applicable,
in a lump sum in cash within thirty (30) days of the date of termination.    
(C)    Full Settlement. Except as expressly provided in this § 7, Employee shall
have no right to receive any compensation or other benefits under this Amended
Agreement as a result of or in connection with the termination of his employment
with the Company or for any period after such termination.
(D)    Cessation of Payments and Benefits. Notwithstanding any other provision
of this Amended Agreement to the contrary, the obligation of the Company to pay
or provide the Severance Benefits and the benefits under §§ 7(A)(4) and (5) that
are otherwise payable or to be provided following termination of Employee’s
employment with the Company shall automatically and immediately terminate upon a
breach by Employee of this Amended Agreement, including without limitation a
breach of Employee’s obligations under § 5, other than an immaterial and


8

--------------------------------------------------------------------------------




inadvertent breach that is discontinued and/or remedied (to the extent subject
to cure) by Employee promptly.
§ 6.
Limitation on Payments Under Certain Circumstances.

(A)    Anything in this Amended Agreement to the contrary notwithstanding, in
the event the Accounting Firm (as defined below) shall determine that receipt of
all Payments (as defined below) would subject Employee to the excise tax under
Section 4999 of the Code, the Accounting Firm shall determine whether to reduce
any of the Payments paid or payable pursuant to this Amended Agreement (the
“Agreement Payments”) so that the Parachute Value (as defined below) of all
Payments, in the aggregate, equals the Safe Harbor Amount (as defined below).
The Agreement Payments shall be so reduced only if the Accounting Firm
determines that Employee would have a greater Net After‑Tax Receipt (as defined
below) of aggregate Payments if the Agreement Payments were so reduced. If the
Accounting Firm determines that Employee would not have a greater Net After‑Tax
Receipt of aggregate Payments if the Agreement Payments were so reduced,
Employee shall receive all Agreement Payments to which Employee is entitled
hereunder.
(B)    If the Accounting Firm determines that the aggregate Agreement Payments
should be reduced so that the Parachute Value of all Payments, in the aggregate,
equals the Safe Harbor Amount, the Company shall promptly give Employee notice
to that effect and a copy of the detailed calculation thereof. All
determinations made by the Accounting Firm under this § 8 shall be binding upon
the Company and Employee and shall be made as soon as reasonably practicable and
in no event later than thirty (30) days following the date of termination. For
purposes of reducing the Agreement Payments so that the Parachute Value of all
Payments, in the aggregate, equals the Safe Harbor Amount, only amounts payable
under this Amended Agreement (and no other Payments) shall be reduced. The
reduction of the amounts payable hereunder, if applicable, shall be made by
reducing the payments and benefits under the following sections in the following
order: (1) first, any Payments under § 7(A)(4); (2) second, any Payments under
§ 7(A)(5); (3) third, any Payments under § 7(A)(2); and (4) fourth, any Payments
under § 7(A)(3). All fees and expenses of the Accounting Firm shall be borne
solely by the Company.
(C)    As a result of the uncertainty in the application of Section 4999 of the
Code at the time of the initial determination by the Accounting Firm hereunder,
it is possible that amounts will have been paid or distributed by the Company to
or for the benefit of Employee pursuant to this Amended Agreement that should
not have been so paid or distributed (“Overpayment”) or that additional amounts
which will have not been paid or distributed by the Company to or for the
benefit of Employee pursuant to this Amended Agreement could have been so paid
or distributed (“Underpayment”), in each case, consistent with the calculation
of the Safe Harbor Amount hereunder. In the event that the Accounting Firm,
based upon the assertion of a deficiency by the Internal Revenue Service against
either the Company or Employee that the Accounting Firm believes has a high
probability of success, determines that an Overpayment has been made, Employee
shall promptly (and in no event later than sixty (60) days following the date on
which the Overpayment is determined) pay any such Overpayment to the Company
together with interest at the applicable federal rate provided for in
Section 7872(f)(2) of the Code; provided, however, that no amount shall be
payable by Employee to the Company if and to the extent such payment would not
either reduce the amount on which Employee is subject to tax under Sections 1
and 4999 of the Code or generate a refund of such taxes. If the Accounting Firm,
based upon controlling precedent or substantial authority, determines that an
Underpayment has occurred, any such Underpayment shall be paid promptly (and in
no event later than sixty (60) days following the date on which the Underpayment
is determined) by the Company to or for the benefit of Employee together with
interest at the applicable federal rate provided for in Section 7872(f)(2) of
the Code.


9

--------------------------------------------------------------------------------




(D)    To the extent requested by Employee, the Company shall cooperate with
Employee in good faith in valuing, and the Accounting Firm shall take into
account the value of, services provided or to be provided by Employee (including
without limitation Employee’s agreeing to refrain from performing services
pursuant to a covenant not to compete or similar covenant, including that set
forth in § 5 of this Amended Agreement) before, on or after the date of a change
in ownership or control of the Company (within the meaning of Q&A‑2(b) of the
final regulations under Section 280G of the Code), such that payments in respect
of such services may be considered reasonable compensation within the meaning of
Q&A‑9 and Q&A‑40 to Q&A‑44 of the regulations under Section 280G of the Code
and/or exempt from the definition of the term “parachute payment” within the
meaning of Q&A‑2(a) of the regulations under Section 280G of the Code in
accordance with Q&A‑5(a) of the regulations under Section 280G of the Code.
(E)    § 8 Definitions. The following terms shall have the following meanings
for purposes of this § 8:
“Accounting Firm” shall mean a nationally recognized certified public accounting
firm that is selected by the Company for purposes of making the applicable
determinations under § 8 and is reasonably acceptable to Employee, which firm
shall not, without Employee’s consent, be a firm serving as accountant or
auditor for the individual, entity or group effecting the change in control or
ownership.
“Net After‑Tax Receipt” shall mean the present value (as determined in
accordance with Sections 280G(b)(2)(A)(ii) and 280G(d)(4) of the Code) of a
Payment net of all taxes imposed on Employee with respect thereto under Sections
1 and 4999 of the Code and under applicable state and local laws, determined by
applying the highest marginal rate under Section 1 of the Code and under state
and local laws which applied to Employee’s taxable income for the immediately
preceding taxable year, or such other rate(s) as the Accounting Firm determined
to be likely to apply to Employee in the relevant tax year(s).
“Parachute Value” of a Payment means the present value as of the date of the
change of control for purposes of Section 280G of the Code of the portion of
such Payment that constitutes a “parachute payment” under Section 280G(b)(2) of
the Code, as determined by the Accounting Firm for purposes of determining
whether and to what extent the excise tax under Section 4999 of the Code will
apply to such Payment.
“Payment” means any payment or distribution in the nature of compensation
(within the meaning of Section 280G(b)(2) of the Code) to or for the benefit of
Employee, whether paid or payable pursuant to this Amended Agreement or
otherwise.
“Safe Harbor Amount” means (A) 3.0 times Employee’s “base amount,” within the
meaning of Section 280G(b)(3) of the Code, minus (B) $1.00.
§ 7.
Company Policies. Employee acknowledges that at all times he and the
compensation he receives (or is eligible to receive) from the Company pursuant
to this Amended Agreement or otherwise shall be subject to the policies of the
Company, including the Company’s stock ownership guidelines and clawback or
recoupment policies, as in effect from time to time.

§ 8.
Capacity. Employee represents and warrants to the Company that he has the
capacity and right to enter into this Amended Agreement and perform all of his
obligations under this Amended Agreement without any restriction.



10

--------------------------------------------------------------------------------




§ 9.
Arbitration.

(A)    Arbitration. Subject to the right of the Company and the Affiliated
Companies to exercise the remedies described in § 5 of this Amended Agreement or
the right of Employee to challenge, defend or contest same in any court having
jurisdiction, the Parties agree that any and all controversies, claims, or
disputes between Employee and the Company or any employee, officer, director,
shareholder or benefit plan of the Company in their capacity as such or
otherwise arising out of, relating to, or resulting from Employee's employment
with the Company or termination thereof, including any breach of this Amended
Agreement, will be subject to binding arbitration under the then applicable
Commercial Arbitration Rules of the American Arbitration Association. Claims
subject to arbitration include but are not limited to claims under Title VII of
the Civil Rights Act of 1964, the Americans with Disabilities Act of 1990, the
Age Discrimination in Employment Act of 1967, the Older Workers Benefit
Protection Act, the Sarbanes Oxley Act, the Worker Adjustment and Retraining
Notification Act, the Family and Medical Leave Act, the Ohio Employment
Practices Law, the Ohio Whistleblower Protection Law, the Ohio Equal Pay Law,
and the Ohio State Wage Payment and Work Hour Laws, claims for breach of
contract (express or implied), claims for violation of public policy or wrongful
termination, and any other statutory or common law claim.
(B)    Procedure. In any such arbitration, the arbitrators shall consist of a
panel of three arbitrators, which shall act by majority vote and which shall
consist of one arbitrator selected by each party subject to the arbitration and
a third arbitrator selected by the two arbitrators so selected, who shall be
either a certified public accountant or an attorney at law licensed to practice
in the State of Ohio and who shall act as chairman of the arbitration panel;
provided that, if one party selects its arbitrator for the panel and the other
party fails to so select its arbitrator within ten (10) business days after
being requested by the first party to do so, then the sole arbitrator shall be
the arbitrator selected by the first party. A decision in any such arbitration
shall apply both to the particular question submitted and to all similar
questions arising thereafter and shall be binding and conclusive upon both
parties and shall be enforceable in any court having jurisdiction over the party
to be charged. Each party shall bear the cost of its own attorney’s fees.
However, if any party prevails on a claim, which, according to applicable law,
affords the prevailing party attorney’s fees, the arbitrator may award
reasonable attorney’s fees to the prevailing party. All other costs and expenses
of arbitration shall be borne by the Company. All rights and remedies of each
party under this Amended Agreement are cumulative and in addition to all other
rights and remedies that may be available to that party from time to time,
whether under any other agreement, at law or in equity. Any arbitration under
this Amended Agreement shall be conducted in Cincinnati, Ohio.
(C)    Remedy. Except as otherwise provided by law or this Amended Agreement,
arbitration shall be the sole, exclusive, and final remedy for any dispute
between Employee and the Company. Accordingly, except as otherwise provided by
law or this Amended Agreement, Employee and the Company hereby waive the right
to seek remedies for any such disputes in court, including the right to a jury
trial. Notwithstanding, the arbitrator will not have the authority to disregard
or refuse to enforce any lawful Company policy, and the arbitrator will not
order or require the Company to adopt a policy not otherwise required by law
which the Company has not adopted.
(D)    Administrative Relief. Employee is not prohibited from pursuing an
administrative claim with a local, state, or federal administrative body or
government agency that is authorized to enforce or administer laws related to
employment, including, but not limited to, the Department of Fair Employment and
Housing, the Equal Employment Opportunity Commission, the National Labor
Relations Board, or the Workers' Compensation Board. However, Employee may not
pursue court action regarding any such claim, except as permitted by law.


11

--------------------------------------------------------------------------------




§ 10.
Section 409A of the Code.

(A)    Although the Company does not guarantee the tax treatment of any payments
under the Amended Agreement, the intent of the Parties is that the payments and
benefits under this Amended Agreement be exempt from, or comply with Section
409A of the Code and the final regulations and any guidance promulgated
thereunder or any state law equivalent (together referred to herein as “Code
Section 409A”) and to the maximum extent permitted the Amended Agreement shall
be limited, construed and interpreted in accordance with such intent. In no
event whatsoever shall the Company or its affiliates or their respective
officers, directors, employees or agents be liable for any additional tax,
interest or penalties that may be imposed on Employee by Code Section 409A or
damages for failing to comply with Code Section 409A.
(B)    Notwithstanding any other provision of this Amended Agreement to the
contrary, to the extent that any reimbursement of expenses constitutes “deferred
compensation” under Code Section 409A, such reimbursement shall be provided no
later than December 31 of the year following the year in which the expense was
incurred. The amount of expenses reimbursed in one year shall not affect the
amount eligible for reimbursement in any subsequent year. The amount of any
in-kind benefits provided in one year shall not affect the amount of in-kind
benefits provided in any other year.
(C)    For purposes of Code Section 409A (including, without limitation, for
purposes of Treasury Regulation Section 1.409A-2(b)(2)(iii)), the right to
receive payments in the form of installment payments shall be treated as a right
to receive a series of separate payments and, accordingly, each installment
payment shall at all times be considered a separate and distinct payment.
Whenever a payment under this Amended Agreement may be paid within a specified
period, the actual date of payment within the specified period shall be within
the sole discretion of the Company.
(D)    Notwithstanding any other provision of this Amended Agreement to the
contrary, if at the time of Employee’s separation from service (as defined in
Code Section 409A), Employee is a “Specified Employee”, then the Company will
defer the payment or commencement of any nonqualified deferred compensation
subject to Code Section 409A payable upon separation from service (without any
reduction in such payments or benefits ultimately paid or provided to Employee)
until the date that is the first business day of the seventh month following
Employee’s separation from service or, if earlier, the earliest other date as is
permitted under Code Section 409A (and any amounts that otherwise would have
been paid during this deferral period will be paid in a lump sum on the first
business day of the seventh month following Employee’s separation from service
or such shorter period, if applicable). Employee will be a “Specified Employee”
for purposes of this Amended Agreement if, on the date of Employee’s separation
from service, Employee is an individual who is, under the method of
determination adopted by the Company designated as, or within the category of
employees deemed to be, a “Specified Employee” within the meaning and in
accordance with Treasury Regulation Section 1.409A-1(i). The Company shall
determine in its sole discretion all matters relating to who is a “Specified
Employee” and the application of and effects of the change in such
determination.
(E)    Notwithstanding anything in this Amended Agreement or elsewhere to the
contrary, a termination of employment shall not be deemed to have occurred for
purposes of any provision of this Amended Agreement providing for the payment of
any amounts or benefits that constitute “non-qualified deferred compensation”
within the meaning of Code Section 409A upon or following a termination of the
Employee’s employment unless such termination is also a “separation from
service” within the meaning of Code Section 409A and, for purposes of any such
provision of this Amended Agreement, references to a “termination,” “termination
of employment” or like terms shall mean “separation from service” and the date
of such separation from service shall be the date of termination for purposes of
any such payment or benefits.


12

--------------------------------------------------------------------------------




§ 11.
Withholding. The Company may withhold from any amounts payable under this
Amended Agreement such federal, state, local or foreign taxes as shall be
required to be withheld pursuant to any applicable law or regulation.

§ 12.
Survival. Upon the expiration of the Term or other termination of this Amended
Agreement, the respective rights and obligations of the Parties shall survive
such expiration or other termination to the extent necessary to carry out the
intentions of the Parties under this Amended Agreement. The termination of
Employee’s employment by the Company (for any reason) shall not relieve either
Party of its obligations existing at, arising as a result of, or relating to
acts or omissions occurring prior to, such termination. Without limiting the
generality of the preceding sentence, in no event shall the termination of such
employment modify or affect any obligations of Employee or rights of the Company
or the Affiliated Companies under § 5 of this Amended Agreement, all of which
shall survive the termination of such employment.

§ 13.     Notices. All notices and other communications under this Amended
Agreement to either Party shall be in writing and shall be deemed given when
(a) delivered personally to that Party, (b) telecopied (which is confirmed) to
that Party, (c) mailed by certified mail (return receipt requested) to that
Party at the address for that Party set forth in this Amended Agreement, or
(d) delivered to Federal Express, UPS, or any similar express delivery service
for delivery the next business day to that Party at that address.
If to the Company: First Financial Bancorp.
255 East Fifth Street
Cincinnati, Ohio 45202
Attention: General Counsel
If to Employee: At the most recent address on file at the Company.
Either Party may change its address for notices under this Amended Agreement by
giving the other Party written notice of such change.
§ 14.
Severability. The intention of the Parties is to comply fully with all rules,
laws, and public policies to the extent possible. If and to the extent that any
court of competent jurisdiction is unable to so construe any provision of this
Amended Agreement and holds that provision to be invalid, such invalidity shall
not affect the remaining provisions of this Amended Agreement, which shall
remain in full force and effect. With respect to any provision in this Amended
Agreement finally determined by such a court to be invalid or unenforceable,
such court shall have jurisdiction to reform this Amended Agreement to the
extent necessary to make such provision valid and enforceable, and, as reformed,
such provision shall be binding on the Parties.

§ 15.
Non‑Waiver. No failure by either Party to insist upon strict compliance with any
term of this Amended Agreement, to exercise any option, to enforce any right, or
to seek any remedy upon any default of the other Party shall affect, or
constitute a waiver of, the other Party’s right to insist upon such strict
compliance, exercise that option, enforce that right, or seek that remedy with
respect to that default or any prior, contemporaneous, or subsequent default. No
custom or practice of the Parties at variance with any provision of this Amended
Agreement shall affect or constitute a waiver of either Party’s right to demand
strict compliance with all provisions of this Amended Agreement.

§ 16.
Complete Agreement. This Amended Agreement constitutes the entire agreement of
the Parties and supersedes in their entirety all prior or contemporaneous
representations, understandings, undertakings or agreements (whether oral or
written and whether expressed or implied) of the parties with respect to the
subject matter hereof, including, but not limited to,



13

--------------------------------------------------------------------------------




the Prior Agreement and the Offer Letter. Employee acknowledges and agrees that
this Amended Agreement encompasses all the rights of Employee to any severance
payments and/or benefits based on the termination of Employee’s employment and
Employee hereby agrees that he or she has no such rights except as stated
herein. No waiver, alteration, or modification of any of the provisions of this
Amended Agreement will be binding unless in writing and signed by duly
authorized representatives of the parties hereto and which specifically mention
this Amended Agreement.
§ 17.
Governing Law. This Amended Agreement shall be governed by and construed in
accordance with the laws of the State of Ohio applicable to contracts to be
executed and performed entirely in such state.

§ 18.     Captions. The captions of the various sections of this Amended
Agreement are not part of the context of this Amended Agreement, are only guides
to assist in locating those sections, and shall be ignored in construing this
Amended Agreement.
§ 19.     Genders and Numbers. Where permitted by the context, each pronoun used
in this Amended Agreement includes the same pronoun in other genders and
numbers, and each noun used in this Amended Agreement includes the same noun in
other numbers.
§ 20.
Successors.

(A)    Company Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company's business and/or assets
will assume the obligations under this Amended Agreement and agree expressly to
perform the obligations under this Amended Agreement in the same manner and to
the same extent as the Company would be required to perform such obligations in
the absence of a succession. For all purposes under this Amended Agreement, the
term “Company” will include any successor to the Company's business and/or
assets which executes and delivers the assumption agreement described in this
Section 22(A) or which becomes bound by the terms of this Amended Agreement by
operation of law.
(B)    Employee's Successors. The terms of this Amended Agreement and all rights
of Employee hereunder will inure to the benefit of, and be enforceable by,
Employee's personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.
§ 21.     Counterparts. This Amended Agreement may be executed in multiple
counterparts, each of which shall be deemed to be an original, but all of which
taken together shall constitute one and the same agreement.
§ 22.     Compliance with Applicable Law. The benefits paid and provided under
this Amended Agreement are subject to and conditioned upon compliance with
applicable requirements of federal, state and local law and regulation, whether
currently in effect or subsequently enacted, including without limitation, 12
U.S.C. Section 1828(k) and the regulations promulgated thereunder in 12 C.F.R.
Part 359. Consistent with the foregoing, the Company shall have the right to
defer, cancel or recoup any payment or refuse to provide any benefit under this
Amended Agreement in the event the Company determines in good faith, acting in
its sole discretion, that making such payment or providing such benefit violates
any applicable law or regulation. Further, benefits paid and provided under this
Amended Agreement may be subject to any claw back policy generally applicable to
the executives of the Company as may be required by applicable law or as may be
established by the Company in its sole discretion. To the extent determined
necessary to comply with the Guidance on Sound Incentive Compensation Policies
issued by the Office of the Comptroller of the Currency, the Board of Governors
of the Federal Reserve System, the Federal Deposit Insurance Corporation and the
Office of Thrift Supervision on June 21, 2010, as it may


14

--------------------------------------------------------------------------------




be implemented, modified and interpreted from time to time, the Employee and the
Company mutually agree to amend the provisions of this Amended Agreement and to
cooperate in good faith with respect thereto.


IN WITNESS THEREOF, Employee has hereunto set his hand, and the Company has
caused these presents to be executed in its name and on its behalf, all as of
the day and year first above written.


EMPLOYEE        FIRST FINANCIAL BANK


/s/ Anthony M. Stollings        By: /s/ Claude E. Davis
Anthony M. Stollings        Name: Claude E. Davis
Title: Chief Executive Officer


10/13/2017        10/13/2017                
Date        Date






15